Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Morabito on 5/19/22.
The application has been amended as follows: 
Claim 5 (currently amended) 
The barrier wall of claim 1, further comprising a vehicle movable along the set of rails.
Claim 9 is canceled. 

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a barrier wall comprising a foundation having a plurality of extensions with a set of lower buttress along each of the extensions and a first deck on the set of lower buttress. A set of upper buttress walls on the decks upper surface and a second deck on the second set of buttress walls, and, a wall that covers the lower and upper buttress walls and the lower and upper decks. Wherein the lower buttresses have apertures along a lower edge through which a set of rails extend, as recited within the context of the claim. 
Further, the prior art of record does not teach or suggests a method of constructing a barrier wall comprising the steps recited in claim 10. In particular, the prior art lacks the steps of: 
installing a set of tracks extending over extensions protruding from a first section of the foundation such that a set of buttress walls are secured on the extensions and have an aperture that is positioned over the tracks; and 
installing a deck on the set of buttress walls as recited within the context of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/Primary Examiner, Art Unit 3633